EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bonnie Smith on 3/11/21.
The application has been amended as follows: 
In the claims:
 

1. 	A motor vehicle latching system comprising: 
a locking mechanism having at least a catch and at least a pawl provided for ratcheting of the catch, 
a triggering lever that is pivoted to engage the pawl to disengage the pawl from the catch during an opening operation of the locking mechanism, 
an operating lever which is rotated during opening of a motor vehicle door, and 
a transmission element for transmitting rotation of the operating lever into pivoting of the triggering lever for engaging the pawl, wherein the transmission element extends through a coupling opening of the operating lever to couple the transmission element with the operating lever, 
wherein a coupling section of the transmission element is supported in the coupling opening and the coupling section is arch-shaped along an entire length of the coupling section, the coupling section having a diameter that is less than a diameter of the coupling opening so as to allow for a full extent of play of movement of the coupling section within the coupling opening, whereby the coupling section is received in the opening and, during operational use of the locking mechanism, the coupling section  is shiftable in a lengthwise direction of the coupling opening, wherein the arch-shaped coupling section glides along the coupling opening, and the coupling section is at least partly spiral-shaped or coil-shaped as a winding segment.

Claim 2 has been canceled. 

3. 	The motor vehicle latching system of claim 1  , wherein the majority or the entire coupling section has the shape of a spiral-shaped or coil-shaped winding segment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675